DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/461,642 filed on 08/30/2021. Claims 1-20 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/30/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g... In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d Application/Control Number: 17/232,733 Page 3 Art Unit: 2478 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent 11,109,417 B2. Although the claims are not identical, they are not patentably distinct from each other because claims 1-18 of the patent and claims 1-20 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

              Application # 17/461,642
                 Patent # 11,109,417 B2
     Claim 1: A User Equipment (“UE”) apparatus comprising: a transceiver that receives a random access response message from a Radio Access Network (“RAN”) entity, wherein the random access response message grants an uplink resource allocation to the UE; 
     Claim1:  An apparatus comprising: a transceiver comprising a transmitter and a receiver that receives a random access response message from a base unit during a random-access procedure, wherein the random access response message grants an uplink resource allocation; 
and a processor that: determines a size mismatch between a stored Transport Block (“TB”) and the uplink resource allocation, wherein the stored TB comprises at least one medium access control (“MAC”) protocol data subunit (“subPDU”); 
and a processor that: determines whether there is a size mismatch between a stored transport block (“TB”) and the uplink resource allocation, wherein the stored TB comprises at least one radio link control (“RLC”) protocol data unit (“PDU”); 


transmits the stored TB in response to determining no size mismatch; 
and generates a new TB that matches the size of the uplink resource allocation in response to determining that there is a size mismatch, wherein generating the new TB comprises appending at least one MAC subPDU.
and generates a new TB that matches the size of the uplink resource allocation in response to determining that there is a size mismatch, wherein generating the new TB comprises triggering, from the transmitter, autonomous RLC retransmission of each RLC PDU contained in the stored TB, wherein the new TB contains at least a portion of the RLC retransmissions.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 10 of the instant application are encompassed by steps recited in claim 14 of the patent, respectively. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. “3GPP TSG-RAN WG2 AH 1807 2nd - 6th July 2018” in view of Zhang et al. (US 2020/0059390 A1).

Regarding claims 1, 10 and 20, a User Equipment (“UE”) apparatus comprising:
a transceiver that receives a random access response message from a Radio Access Network (“RAN”) entity, [When the grant is received in the new RAR, the UE will deliver the uplink grant and the associated HARQ information to the HARQ entity, (Ericsson, Page 1)], wherein the random access response message grants an uplink resource allocation to the UE, [if the uplink grant was received in a Random Access Response, (Ericsson, Page 1)], and
a processor that:
determines a size mismatch between a stored Transport Block (“TB”) and the uplink resource allocation, [the case where the grant in the RAR is larger than the MAC PDU in the Msg3 buffer, Page 2, (Ericson, lines 13-14], 
and generates a new TB that matches the size of the uplink resource allocation in response to determining that there is a size mismatch, [the case where the grant in the RAR is larger than the MAC PDU in the Msg3 buffer can be easily handled by the UE. A straightforward solution is that the UE rebuilds the MAC PDU by using padding to fill up the new TB format according to the rules for how to build a MAC PDU. Depending on the grant size, the UE may include BSR in addition to padding bits, (Ericsson, Page 2)], wherein generating the new TB comprises appending at least one MAC subPDU, [the UE rebuilds the MAC PDU by using padding to fill up the new TB format according to the rules for how to build a MAC PDU, (Ericsson, Page 2)],
Ericsson et al. fails to explicitly teach that the stored TB comprises at least one medium access control (“MAC”) protocol data subunit (“subPDU”); 
Zhang et al. teaches that the second UL grant can indicate the new TBS table using reserved information bits in the original RAR format. In another example, the base station transmits two Msg2s, that is, two PDSCHs are allocated to the same UE. Or, the base station transmits one PDSCH which includes two RAR MAC PDUs, indicating two UL grants respectively. Or, the base station transmits one RAR MAC PDU, (Zhang et al., Paragraph 491), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the second UL grant can indicate the new TBS table using reserved information bits in the original RAR format. In another example, the base station transmits two Msg2s, that is, two PDSCHs are allocated to the same UE. Or, the base station transmits one PDSCH which includes two RAR MAC PDUs, indicating two UL grants respectively. Or, the base station transmits one RAR MAC PDU, (Zhang et al., Paragraph 491), in order to efficiently allocate uplink resources, and efficiently perform random access procedure, (Zhang et al., Paragraph 106).

Regarding claims 2 and 11, the apparatus wherein the stored TB is stored in a Msg3 buffer and is generated for a Contention-Based Random-Access (“CBRA”) procedure, wherein the transceiver transmits the new TB to the RAN entity, [Obtain the MAC PDU to transmit from the Msg3 buffer, (Ericsson et al., Page 3].

Regarding claims 3 and 19, the apparatus wherein generating the new TB comprises appending a MAC subPDU with padding, [the UE rebuilds the MAC PDU by using padding to fill up the new TB format according to the rules for how to build a MAC PDU, (Ericsson, Page 2)].

Regarding claim 4, the apparatus wherein a size of the MAC subPDU with padding is equal to a difference between a size of the stored TB and a size of the uplink resource allocation, [the UE rebuilds the MAC PDU by using padding to fill up the new TB format according to the rules for how to build a MAC PDU, (Ericsson, Page 2)].

Regarding claim 11, the method wherein the stored TB is stored in a Msg3 buffer, [stored in the Msg3 buffer, (Ericsson, Page 1)], and is generated for a Contention-Based Random-Access (“CBRA”) procedure, the method further comprising transmitting the new TB to the RAN entity.

Regarding claim 13, the method wherein the new TB comprises an indication that the uplink resource allocation is smaller than the stored TB, [The case where the new CFRA grant would be smaller than the original grant issued for CBRA could be avoided by the gNB, (Ericsson, Page 2)].

Regarding claim 14, the method wherein the indication comprises a buffer status report which indicates an amount of data stored in a Msg3 buffer, [there are use cases i.e. HO, where the network would benefit from additional information such as BSR and PHR, why a larger grant in this case may be beneficial, (Ericsson et al., Page 2)].

Regarding claim 15, the method wherein the indication comprises a one-bit flag in a MAC header, [Depending on the grant size, the UE may include BSR in addition to padding bits, (Ericsson et al., Page 2)]. 

Regarding claim 16, the method further comprising receiving a second uplink resource allocation and transmitting the stored TB using the second uplink resource allocation, [the second UL grant can indicate the new TBS table using reserved information bits in the original RAR format. In another example, the base station transmits two Msg2s, that is, two PDSCHs are allocated to the same UE. Or, the base station transmits one PDSCH which includes two RAR MAC PDUs, indicating two UL grants respectively. Or, the base station transmits one RAR MAC PDU, (Zhang et al., Paragraph 491)].

Regarding claim 17, the method wherein a size of the second uplink resource allocation is larger than a size of the stored TB, the method further comprising: generating a new TB that matches the size of the uplink resource allocation by appending at least one MAC subPDU, [the case where the grant in the RAR is larger than the MAC PDU in the Msg3 buffer can be easily handled by the UE. A straightforward solution is that the UE rebuilds the MAC PDU by using padding to fill up the new TB format according to the rules for how to build a MAC PDU. Depending on the grant size, the UE may include BSR in addition to padding bits, (Ericsson, Page 2)].

Allowable Subject Matter
Claims 5-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHUKRI TAHA/
             Primary Examiner, Art Unit 2478